2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1-5, 8-9 and 12-13  are rejected under 35 USC 103 as being unpatentable over Jonishi et al (WO2015029456)   in view of  Yan et al (EP2523325).
Regarding claim 1,  Jonishi et al disclose the circuit as shown on Figures 7-8 comprising:
--a first semiconductor substrate (101) of a first conductivity type (P); 
-a first semiconductor region (102) of a second conductive type (N), provided in the first semiconductor substrate, forming a first parasitic diode (141) with the first semiconductor substrate;
- a second semiconductor region (103) of the second conductive type (N), provided in the first semiconductor substrate so as to be separated from the first semiconductor region, forming a second parasitic diode (142) with the first semiconductor substrate; 
-a control circuit (136) that is provided in the first semiconductor region and outputs a gate control signal; 
-a gate drive circuit (137) provided in the second semiconductor region (103); 
-a level shift circuit (139, 140) that converts the gate control signal from the control circuit (136) to a converted gate control signal, and outputs the converted gate control signal to the gate drive circuit (137); and
-a diode (128) connected to a path of a noise current caused by a negative voltage noise passing through the second parasitic diode, the diode being connected to the path in a direction opposite to a direction in which the noise current would flow.
Regarding to claim 2,  wherein a level shift circuit (139, 140) that converts the first gate control signal that has the potential of the third semiconductor region as the reference potential output 
Regarding to claim 3, wherein the level shift circuit (131) includes a level down circuit (139) for converting the first gate control signal output from the control circuit into a third gate control signal having a potential of the first semiconductor substrate as a reference potential; and 41Patent Attorney Docket No. 83858.19P00724_US a level-up circuit (140) for converting the third gate control signal into the second gate control signal.
         Jonishi et al  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a capacitor connected to an anode of said diode as called for in claim 1.  
          Nevertheless, Yan  et al  suggest to employ the capacitor (Caux) as shown on Figure 8 for reducing  reduce common mode noise. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the capacitor as suggested by Yan et al in the circuit of Jonishi et al for the purpose of reducing common node noise.
Regarding to claims 4, 8 and 12,   wherein the diode and the capacitor of the modified circuit would be integrated in a second semiconductor substrate that is different from the first semiconductor substrate.  
Regarding to claims 5, 9 and 13, wherein the diode (128) is formed by the second semiconductor substrate and a main electrode region (146) of the second conductivity type. provided in the second semiconductor substrate (145).  

Allowable Subject Matter

Claims 6-7, 10-11 and 14-15 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein the capacitor includes a first conductive film formed on the second semiconductor substrate and a second conductive film provided on the first conductive film so as to sandwich an insulating film with the first conductive film as combined in claims 6-7, 10-11 and 14-15.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/            Primary Examiner, Art Unit 2842